Title: To John Adams from James Warren, 10 August 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Augt: 10th: 1777
     
     I Received your favours by Mr. Hewes and by the post since writeing which, you must have heard of the Important Event of the Evacuation of Ti. What will be the Consequences of it Time will discover. What will be the reflections upon it in the South you are Able before now to say. I suppose many Aspertions on these States. That Languor, supineness, and want of public virtue, and spirit prevail here is too true, but do they not prevail in the Southern States. It is true we have not furnished our quota of the Army, have they furnished theirs. If they have where are they. The General Court here have done all in their power, and more than the Southern States Approved of. It is rather their Misfortune than fault that our Men are not all in the Feild, but will Congress Impute the Loss of Ti. to the Negligence of these States. I see St. Clairs Letter published by their Order. You will hear that the General Court are now met on A special Call of the Council. I presume we are Able, and I hope before we rise we shall demonstrate that near 3500 of our Continental Troops must at that time have been at the places of their destination in that department, and N: Hampshire say more than 2000 of theirs, and at least 4000 of them perhaps more, Equipt with the New Arms out of the French Ship at Portsmouth. As good as any on the Continent, and more Militia than they had would have been furnished if requested. If you ask how this is to be reconciled to St. Clairs Letter, I Answer that is for him and the Other Officers to do, upon A severe Scrutiny which I hope will be made into this matter. The Indignation and distrust that prevails here are Extreem, and the want of Confidence in your Commanders that way such, that if it be not removed by Lincolns being sent there to Command the Militia will very much Impede our Reinforcements. We have Ordered A sixth part of the Mili­tia of Suffolk Essex, Middlesex Worcester York Hampshire and Berkshire. A small part of two of them Excepted to be drafted, and marched directly. These I think must make at least 4000 Men. What Connecticut, or Hampshire have done I know not. We have also come to some severe resolutions for Compleating our quota of the Army. We have Just received an Account that our Army have retreated from Saratoga to Still water, and that the British Fleet and Army had returned to the Hook, and Genl. Washington to Morris Town. We have Expected them here, which Occasioned some Confusion in this Town for A day or two. We now generally suppose they are going up the North River. Had they come I believe our Militia would have turned out with A Spirit equal to any of their Neighbours. Upon the Alarm from Rhode Island, they marched from the Regiments that had Orders with Uncommon readiness and Alacrity Considering the Business of the Season. 3 or 4 days would have Carried 10,000 of them there. No Body on that Occasion was more Embarrassed than I was. I don’t feel afraid to fight, and I believe you are sensible No Body has more Zeal for the Cause than I have, but I have too much pride to submit to Circumstances humiliateing and degradeing. Our Council Ordered me to repair there, and take the Command of them, and receive from General Spencer or such other Officer as should be Appointed to Command there from time to time such directions as they should give me. The last part of the order was very Extraordinary, and tho’ the first may be Conformable to a resolve of Congress you will suffer me to tell you I think that so. I know of Nothing to determine An Officers rank but his Commission and the date of it. If we have no right to Appoint Major Generals we should not have done it. If we have they ought to have their rank, with whatever Troops they are called to serve, or at least the depreciation should have been settled prior to their Appointment, and they should have known what proportion of One they were to be, when they came within the splendid orb of A Continental Officer. As you have Generals in every State sometimes without A Man even An Orderly Sargeant to Attend them I suppose to Command the Militia, I foresee the Militia are to be Considered in the same light of Inferiority with regard to the Continental Troops, that I have been used with Indignation to see them with regard to the British. This by depressing that Spirit of Military pride which Alone can make them Important to themselves and Others will soon render them of little Consequence, and make A standing Army necessary. As I am somewhat Advanced in life, and have by the partiality of my Countrymen been honoured with many Civil and military distinctions, and Acted A Considerable part in the present great Controversy, I have determined no longer to submit to such Circumstances, and have therefore Embraced this Interval of security to resign my Commission. You are now to Excuse being detained so long with A matter of so little Consequence I mean so far as relates to me.
     Mr. Cushing and Mr. Paine have been to Springfeild to Meet the Committees from the Other N England States, and New York. They returned last Evening. Coll. Orne in his humorous way says he could not go without Paine and therefore did not go. I Am told they have Unanimously Agreed to report A repeal of all regulateing Acts, and Land Embargos, and to Call in all the money of those States by the first of December next—and to have no Currency but Continental. How long we shall set I cant say. Nothing will detain us more than two days longer but that matter unless we Issue A Tax this Session which should have been done before. Our Naval Affairs have had a sad reverse. Instead of the Triumph of A Man of War Prize, we have lost the Hancock a fine frigate. The Commission of the Navy Board or rather the Instructions of the marine Board Arrived about A week ago. By them it Appears we should be all three present in Order to Transact Business. Mr. Deshon (tho’ we have Expected him 10 days) is not yet Arrived. I see the Business is very large and Extensive, must Engross our whole time, and we are Allowed but one Clerk, which I think quite Insufficient. While I remain at this Board I shall do everything I can to Answer the design of our Appointment, and the Expectation of my Friends, but with you I sigh for private Life and domestic Felicity, and Incline to resign. I only delay it from Respect to your Sollicitations. Tomson, Hinman, and Jones are at Portsmouth have not yet been to Sea. McNeil at Casco Bay. A number of Cruisers on our Coast, who have taken and destroyed many Vessels and Among them several Privateers. Had we the Ships now shut up in Providence with those mentioned Above, I think we should soon have A Clear Coast. The Committee on A Constitution have done Nothing lately. I hope when we meet again, we shall get Along with it, and form A tolerable one but I tremble with diffidence every step I take. Better heads than mine should be Employed in this Business. I Lament the Absence of some one or two. When this is Compleated I beleive in Spite of my Sentiments or Yours the Citizen you mention will make the Leap. I am in great Sincerity yours &c.,
     You Enquire what is become of Arms. Four Thousand have been received from Mr. Langdon by this State and all but about 100 delivered to Continental Regiments. The remainder must be Accounted for by your Agents. There is A Mystery about all these Matters. I hope time will perfect such Arrangements as will prevent all Uncertainty in future.
     I have several Letters from Mr. Adams and Gerry lately not A word about this Navy Board. Do unravel that Mystery. Dont they like the thing or the Men.
    